Citation Nr: 1709317	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active military service from March 1975 to May 1979; February 1989 to June 1990; December 1990 to April 1992; November 2001 to April 2002; and from July 2003 to June 2004.  His service included that in Iraq.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to a TDIU.

In November 2016 the Veteran's attorney submitted additional evidence with waiver of AOJ review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to TDIU.  He is service connected for the following disabilities: PTSD currently rated as 50 percent disabling; diabetes currently rated as 20 percent disabling; residuals of right ankle sprain currently rated as 10 percent disabling; traumatic arthritis of the left knee currently rated as 10 percent disabling; lumbar strain currently rated as 10 percent disabling; cervical myalgia currently rated as 10 percent disabling; hypertension currently rated as 
10 percent disabling; dermatitis bilateral feet currently rated as 10 percent disabling; GERD currently rated as 10 percent disabling; arthritis of the right knee currently rated as noncompensable; arthritis of the right thumb currently rated as noncompensable; and pseudofolliculitis barbae currently rated as noncompensable.  His combined disability rating is 80 percent disabling through the pendency of this claim.  Thus he meets the schedular criteria for TDIU but the question for consideration is whether he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  

The Board finds that development is incomplete in this matter and must be undertaken to afford proper adjudication of this claim.  

First the RO is noted to have denied this TDIU claim at least in part based on the Veteran's failure to complete and return a VA Form 21-4192 Employment Questionnaire.  As pointed out in the July 2010 rating and the August 2012 Statement of the Case, due to such failure, the RO was unable to ascertain the actual date that the Veteran ceased employment.  He reported his most recent employment as working for the Transportation Safety Administration (TSA) until January 2008 in his TDIU application of January 2010.  However a private vocational evaluation dated in October 2016 describes his employment with the TSA as ending in 2004 and indicated that he hasn't worked since that time.  Given the major discrepancies regarding the Veteran's dates of employment given in these documents, as well as the lack of the completed VA Form 21-4192 Employment Questionnaire, the Board finds that further development is indicated to ascertain the Veteran's employment status in regards to when his most recent employment actually ended.  

Additionally the October 2016 vocational evaluation described the Veteran as currently in receipt of Social Security disability benefits.  No attempts have been made to confirm this finding or to obtain records from the SSA.  As such, the SSA should be contacted regarding any medical records that may be relevant.

As for the October 2016 vocational evaluation, given that some of the history provided to the examiner has yet to be confirmed by the evidence, the Board is not inclined to rely upon the opinion regarding TDIU contained in this report absent further evidentiary development.  The VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record); Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (noting that "a vocational expert could be 'necessary' under the facts of a particular case").  However given the need for further development in this matter it would be advantageous to obtain a current opinion as to the impact of the Veteran's service connected disabilities on his ability to obtain and maintain employment which includes consideration of evidence obtained from the requested development.  

On remand, relevant ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements for a VA Form 21-4192 Employment Questionnaire to be completed and submitted by the Veteran's most recent employer(s) to include the TSA.  

2.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3.  Obtain VA treatment records from May 2010 to the present.  

4.  Schedule the Veteran for VA opinion/opinions (and/or examination (if necessary)) to assess the functional impairment caused solely by his service-connected disabilities.

The applicable clinician should review the file to be familiar with the Veteran's occupational and education history.  A complete rationale should accompany any opinion provided.

5.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

